            Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 1 of 9

                                                                            USDC SONY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRO~ lCALL y FIL ED

                                                                             DOC#:
                                                                             DATEF1L ED :       <,
                                                                                                     l2,3>?-o'Z-O_
                                                                                                          l
MICHAEL MURRAY,
                                          Plaintiff,                                            -------
        -against-                                                            18-CV-0442 (NSR)

ORANGE COUNTY, CORRECT CARE SOLUTIONS,                                      OPINION & ORDER
and DR. SORREL FELDMAN,
                         Defendants.



NELSON S. ROMAN, United States District Judge:

        Pro se Plaintiff Michael Murray ("Plaintiff'') brings this action pursuant to 42 U.S.C. §

1983 ("Section 1983") against Defendants Orange County, Correct Care Solutions ("CCS"), and

Dr. Sorrel Feldman ("Dr. Feldman") (collectively, "Defendants"), alleging that he received

inadequate medical care while he was a pretrial detainee at Orange County Jail. Presently before

the Court is Defendants' motion to dismiss Plaintiff's Second Amended Complaint ("SAC") under

Rule 12(b)(6) of the Federal Rules of Civil Procedure ("Rule 12(b)(6)"). (ECF No. 61.) For the

following reasons, the motion to dismiss is GRANTED.

                                          BACKGROUND

        The below facts are taken from the SAC and matters of which the Court may take judicial

notice. They are accepted as true for purposes of this motion.

        The SAC consists of approximately 28 pages containing references to legal principles and

case citations, but it contains few facts. Interpreting his allegations liberally, Plaintiff attempts to

assert claims pursuant to Section 1983 for, inter alia, deliberate indifference to his medical needs.

Plaintiff seeks damages against Defendants Orange County, Dr. Feldman, and CCS. 1                          Dr.



        1
        The SAC lacks any allegations supporting the individual involvement of the Medical Director/CEO of
CCS. At most, the SAC suggests that CCS is responsible for providing the medical treatment at the facility.
                                                       1
           Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 2 of 9


Feldman is the chief medical doctor at Orange County Jail (“OC Jail”) and an employee of CCS.

CCS is a private entity that is responsible for providing medical services to inmates and detainees

at the facility.

        Plaintiff was a pretrial detainee at OC Jail. Prior to his detainment, Plaintiff was the victim

of a brutal stabbing, resulting in a long hospitalization. Plaintiff sustained approximately 23

wounds requiring surgery. As a result of this incident, Plaintiff suffered hypoxic brain damage,

post-traumatic stress disorder (“PTSD”), and keloid scars.         While at OC Jail, Plaintiff was

prescribed Prozac for his PTSD. The medication increased his anxiety, and he subsequently

stopped taking it. He now suffers from chronic headaches.

        Upon his release from the hospital and subsequent detainment, Plaintiff required further

medical treatment, which he alleges he failed to receive at OC Jail. Plaintiff asserts that he saw

multiple physicians on several occasions but was never actually examined or treated.

        Also during his detainment, Plaintiff passed a blood clot through his urine. He informed

the medical staff but did not received any response or treatment. Because of this incident, Plaintiff

now experiences incontinence and erectile dysfunction.

        Plaintiff alleges that he filed four grievances concerning his failure to receive proper

medical care. Each grievance was resolved informally, and no appeal was undertaken. Plaintiff

alleges, however, that he exhausted his administrative remedies, including writing to the

Commissioner of the Department of Corrections and Community Supervision in Albany.

                                          LEGAL STANDARDS

        RULE 12(b)(6)

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must include “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Atlantic Corp. v. Twombly, 550 U.S. 554, 570 (2007)).


                                                  2
          Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 3 of 9


While the complaint does not need detailed factual allegations in order to survive a motion to

dismiss, it must contain “more than labels and conclusions, and a formulaic recitation of the

elements will not do.” Stan v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010). In

determining if the complaint has met the requirements to survive a motion to dismiss, the court

will accept all non-conclusory allegations contained in the complaint and draw all reasonable

inferences in plaintiff’s favor. Ruotolo v. City of New York., 514 F.3d 184, 188 (2d Cir. 2008).

At this stage, the duty of the court “is merely to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in support thereof.” Cooper v. Parsky,

140 F. 3d 433, 440 (2d Cir. 1998).

        The standard to assess complaints drafted by pro se plaintiffs is less stringent than the one

used for complaints drafted by attorneys. Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). The

court is required to interpret a pro se complaint to raise the strongest arguments it presents. Pabon

v. Wright, 459 F.3d 241, 248 (2d Cir. 2006). Even under this relaxed standard, however, “pro se

plaintiffs . . . cannot withstand a motion to dismiss unless their pleadings contain factual allegations

sufficient to raise a ‘right to relief above the speculative level.’” Jackson v. N.Y.S. Dep’t Labor,

709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010). Therefore, dismissal remains appropriate in instances

where an essential element necessary for relief is missing. Geldzahler v. N.Y. Med. Coll., 663 F.

Supp. 2d 379, 387 (S.D.N.Y. 2009). Additionally, the duty to liberally construe the complaint of

a pro se plaintiff is not the equivalent of a duty to rewrite it. Id.

        SECTION 1983

        Section 1983 provides that “[e]very person who, under the color of any statute, ordinance,

regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of the

United States . . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983. Section 1983 “is


                                                   3
            Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 4 of 9


not itself the source of substantive rights, but a method for vindicating federal rights elsewhere

conferred by those parts of the United States Constitution and federal statutes that it describes.”

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Patterson v. Cty. of Oneida, 375 F.3d

206, 225 (2d Cir. 2004).

       To state a claim under Section 1983, a plaintiff must allege the challenged conduct was

attributable to a person who was acting under color of state law, and “the conduct deprived the

plaintiff of a right guaranteed by the U.S. Constitution.” Castilla v. City of New York, No. 09 Civ.

5446(SHS), 2013 WL 1803896, at *2 (S.D.N.Y. Apr. 25, 2013); see also Cornejo v. Bell, 529 F.3d

121, 127 (2d Cir. 2010). In other words, there are two elements to a Section 1983 claim: (1) the

defendant acted under color of state law, and (2) as a result of the defendant’s actions, the plaintiff

suffered a denial of his federal statutory rights, or his constitutional rights or privileges. See Annis

v. Cty. of Westchester, 136 F.3d 239, 245 (2d. Cir. 1998); Quinn v. Nassau Cty. Police Dep’t, 53

F. Supp. 2d 347,354 (E.D.N.Y. 1999) (noting that Section 1983 “furnished a cause of action for

violation of federal rights created by the Constitution”).



                                               DISCUSSION

       I.       EXHAUSTION OF ADMINISTRATIVE REMEDIES

       Under the Prison Litigation Reform Act (“PLRA”), “[n]o action shall be brought with

respect to prison conditions under . . . Federal law[] by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). The exhaustion requirement “applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).




                                                   4
         Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 5 of 9


       The Supreme Court has construed the PLRA to require “proper exhaustion.” Woodford v.

Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion is attained when an inmate appeals to the highest

procedure level possible and receives a final decision regarding his grievance. See Torres v.

Carry, 672 F. Supp. 2d 338, 344 (S.D.N.Y. 2009) (citing Partee v. Grood, No. 06 Civ.

15528(SAS), 2007 WL 2164529, at *3 (S.D.N.Y. Jul. 25, 2007)); Mendez v. Artuz, No. 01 Civ.

4157(GEL), 2002 WL 313796, at *2 (S.D.N.Y. Feb. 27, 2002). The mere filing of an appeal is

insufficient. Mendez, 2002 WL 313796 at *2.

       Notably, “failure to exhaust is an affirmative defense under the PLRA,” and “inmates are

not required to affirmatively plead or demonstrate exhaustion in their complaints.” Jones v. Bock,

549 U.S. 199, 216 (2007). Rather, the affirmative defense of nonexhaustion “must be pled by

defendants.” Martinez v. P.A. Williams R., 349 F. Supp. 2d 677, 682 (S.D.N.Y. 2004) (citing

Jenkins v. Haubert, 179 F.3d 19, 28-29 (2d Cir.1999)). As a result, courts generally may not grant

a Rule 12(b)(6) motion to dismiss for failure to exhaust administrative remedies unless

nonexhaustion is clear from the face of the complaint and incorporated documents. See McCoy

v. Goord, 255 F. Supp. 2d 233, 251 (S.D.N.Y. 2003); Hilbert v. Fischer, No. 12 Civ. 3843(ER),

2013 WL 4774731, at *3 (S.D.N.Y. Sept. 5, 2013).

       There are, however, three limited circumstances in which extrinsic evidence of exhaustion

may be considered by courts: (1) the standard pro se complaint form has a checked box regarding

exhaustion; (2) the allegations in the complaint clearly state that the inmate exhausted

administrative remedies; or (3) the complaint clearly establishes that the inmate had, in fact, not

exhausted administrative remedies.      Williams v. Annucci, 16-CV-7288 (NSR), 2018 WL

3148362, at *5 (S.D.N.Y. June 27, 2018) (citing Colón v. N.Y.S. Dep’t of Corr. & Cmty.

Supervision, No. 15 Civ. 7432 (NSR), 2017 WL 4157372, at *5 (S.D.N.Y. Sept. 15, 2017)); see

also Wilson v. N.Y.C. Police Dep’t, No. 09 Civ. 2632(PAC)(HBP), 2011 WL 1215031 (S.D.N.Y.


                                                5
          Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 6 of 9


Feb. 4, 2011) (“[I]n situations where exhaustion of administrative remedies is a prerequisite to

bringing suit, a court may take judicial notice of the records and reports of the relevant

administrative bodies, as well as the facts set forth therein.”); Smart v. Goord, 441 F. Supp. 2d 631

(S.D.N.Y. 2006) (“As exhaustion of administrative remedies is a prerequisite to bringing suit, an

inmate necessarily refers to and relies on documents exhibiting proof of exhaustion. Because the

exhaustion issue is an integral part of a prisoner’s claim, the Court may refer to materials outside

of the complaint on a 12(b)(6) motion . . . .”).

       Here, Plaintiff affirmatively states in his SAC that he exhausted his administrative

remedies, while simultaneously asserting that all of his grievances were resolved informally

without undertaking an appeal. Accordingly, the Court may consider extrinsic evidence on the

issue of exhaustion. In support of their motion to dismiss, Defendants proffer evidence that

Plaintiff has failed to pursue and/or appeal any of his grievances concerning his allegations of lack

of medical care.     Having established Plaintiff’s failure to exhaust, Defendants are entitled

dismissal of all claims sounding in deliberate indifference to medical care.

       II.     DELIBERATE INDIFFERENCE CLAIMS

       Even if he had exhausted his administrative remedies, Plaintiff fails to assert sufficient

facts to state a claim for relief regarding his deliberate indifference claims. Claims of deliberate

indifference to a pretrial detainee’s medical needs “are governed by the Due Process Clause of the

Fourteenth Amendment, rather than the Cruel and Unusual Punishments Clause of the Eighth

Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (internal citations omitted).

This Fourteenth Amendment analysis contains an objective and subjective component. Id. “The

objective component requires that ‘the alleged deprivation be sufficiently serious in the sense that

[it be] a condition of urgency, one that may produce death, degeneration, or extreme pain exists.’”

Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting Hathaway v. Coughlin, 99 F.3d 550,


                                                   6
         Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 7 of 9


553 (2d Cir. 1996)). The subjective component requires a showing that the defendant “acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed.” Darnell, 849 F.3d at 35. Here, Plaintiff’s claims are

asserted in conclusory fashion, lacking in factual allegations. He fails to plead any facts that

establish that an individual acted with the requisite deliberate indifference to his medical needs.

Therefore, Plaintiff’s deliberate indifference allegations fail to state a claim for relief that is

plausible on its face, thereby warranting dismissal.

       Plaintiff’s assertion that Dr. Feldman failed to make a referral to a specialist is unavailing

and does not alter the outcome. As Plaintiff alleges, Dr. Feldman informed him that “specialist

care could be provided upon the Plaintiff’s release.” But it is well settled that mere disagreement

with the course of treatment does not rise to the level of a medical indifference claim. See Randle

v. Alexander, 960 F. Supp. 2d 457, 481 (S.D.N.Y. 2013) (noting that an “inmate’s disagreement

with his treatment or a difference of opinion over the type or course of treatment [does] not support

a” deliberate indifference claim (quoting Alston v. Bendheim, 672 F. Supp. 2d 378, 385 (S.D.N.Y.

2009)). Accordingly, Dr. Feldman’s statement, without more, is legally insufficient to assert a

plausible claim.

       III.    MONELL CLAIM

       Plaintiff seeks to hold Orange County liable for inadequate medical care as the municipality

responsible for OC Jail. A municipality may be held under liable under Section 1983 only if the

challenged conduct was “pursuant to a municipal policy or custom,” Patterson, 375 F.3d at 226

(citing Monell v. Dep’t of Soc. Serv. of the City of N.Y., 436 U.S. 658, 692-94 (1978)), or caused

by a “failure to train,” Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (citing City of

Canton v. Harris, 489 U.S. 378 (1989)). To satisfy Monell’s policy or custom requirement, a

plaintiff must show either that the challenged practice “was so persistent or widespread as to


                                                 7
          Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 8 of 9


constitute a custom or usage with the force of law,” or that the “practice of subordinate employees

was so manifest as to imply the constructive acquiescence of senior policy-making officials.”

Littlejohn v. City of New York, 795 F.3d 297, 315 (2d Cir. 2015) (internal quotations omitted).

Where a failure to act is implicated, a plaintiff must show “that defendants knew to a moral

certainty that the [municipal entity] would confront a given situation; the situation presented the

[municipal entity] with a difficult choice or there was a history of its mishandling the situation;

and the wrong choice by the [municipal entity] would frequently cause the deprivation of

plaintiffs’ rights.” Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (citing Walker v. City

of New York, 974 F.2d 293, 297-98 (2d Cir. 1992)).

       Here, the SAC fails to cite to a single municipal policy or custom, or a failure to act

attributable to Orange County, that led to Plaintiff’s alleged lack of medical treatment. A “general

and conclusory allegation” of a municipal policy or custom fails to state a plausible Monell claim.

Littlejohn, 795 F.3d at 31. Accordingly, Plaintiff’s claim asserted against Orange County must

be dismissed.

       IV.      REMAINING CLAIMS

       To the extent Plaintiff attempted to assert claims under the Health Insurance Portability

and Accountability Act (“HIPAA”) and the Americans with Disabilities Act (“ADA”), said claims

must be dismissed. Other than to make a passing reference to several statutes, including the

HIPAA and the ADA, Plaintiff fails to assert any factual allegations in support of such claims.

More than mere labels, conclusions, or formulaic recitation of the elements of claim is required to

assert a plausible claim.   Stan, 592 F.3d at 321.

                                             CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the SAC pursuant to Rule

12(b)(6) is GRANTED.        Given that this is Plaintiff’s third pleading, the dismissal is with


                                                 8
          Case 7:18-cv-00442-NSR Document 69 Filed 06/23/20 Page 9 of 9


prejudice. The Clerk of Court is respectfully requested to terminate the motion at ECF No. 61, to

terminate the action, and to serve a copy of this Opinion and Order upon Plaintiff at his last known

address and show proof of service on the docket.



Dated: June 23, 2020
       White Plains, New York
                                                         errS. Roman
                                                     United States District Judge




                                                 9
